Citation Nr: 0031669	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-13 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for psychogenic pain 
disorder, somatoform, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from April 1969 to 
November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The procedural history of this case relates back to a remand 
issued by the Board in February 1996 (Docket No. 93-06 069).  
At that time, the Board remanded the perfected appeal 
(entitlement to an increased rating for a postoperative scar 
of the left axillary region) for additional development and 
referred a new claim to the RO for initial adjudication, 
entitlement to service connection for an acquired psychiatric 
disorder claimed as secondary to the service-connected left 
axillary scar.  Following completion of the requested 
development, the RO issued a rating decision in September 
1996, which confirmed and continued the prior denial of an 
increased rating for the left axillary scar and granted 
service connection on a secondary basis for the acquired 
psychiatric disorder (psychogenic pain disorder, somatoform) 
and assigned a 10 percent rating effective from May 17, 1993.  
Thereafter, in May 1997, the Board issued a decision on 
Docket 93-06 069 (entitlement to increased rating for the 
postoperative left axillary scar), but remanded for 
readjudication the rating assigned to the psychogenic pain 
disorder pursuant to the revised rating criteria for mental 
disorders.  At that time, the Board retained appellate 
jurisdiction over additional elements of this claim (original 
disability rating and effective date) in light of then-
controlling judicial precedent, see Holland v. Brown, 9 Vet. 
App. 324 (1996).  However, Holland was subsequently overruled 
by the U. S. Court of Appeals for the Federal Circuit in June 
1997.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Hence, because the appellant never filed a notice of 
disagreement in response to the September 1996 rating 
decision, there remain no issues pending before the Board as 
to the original disability rating or the effective date 
assigned by that rating decision.  Cf. Grantham, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level/effective date assigned for the 
disability).  There also are no issues pending from the prior 
docket, 93-06 069, in light of the Board's final decision of 
May 1997 on the claim seeking entitlement to an increased 
rating for the left axillary scar.  However, because he filed 
a notice of disagreement (December 1998) and perfected an 
appeal (July 1999) in response to the December 1997 rating 
decision which denied an increased rating above the presently 
assigned 30 percent level for the psychogenic pain disorder, 
the Board will proceed to a disposition on the docketed 
appeal (Docket No. 99-13 677A) for the issue listed on the 
title page.

The Board notes that a claim seeking entitlement to a total 
disability rating on the basis of individual unemployability 
was raised by the appellant's representative in the 
"Appellant's Brief" dated in May 2000.  The record reflects 
that the appellant previously raised this issue in his 
substantive appeal of July 1999, but it does not appear that 
the RO ever formally adjudicated the claim.  Therefore, the 
Board will refer this matter to the RO for appropriate 
development and adjudication.


REMAND

The Board finds that additional medical development to 
evaluate the psychogenic pain disorder at issue on appeal 
would prove useful in this case, and is consistent with VA's 
duty to assist the appellant.  The appellant was most 
recently examined for compensation purposes in November 1997, 
three years ago at this point, which in light of the more 
recent outpatient treatment/evaluation for this disability, 
merits additional and more up-to-date medical evaluation.  
The duty to assist includes the duty to develop the pertinent 
facts by conducting a current and thorough medical 
examination.  See e.g. Massey v. Brown, 7 Vet. App. 204 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (citing Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal the current 
state of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment of the disability since the previous 
examination)).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
February 2000.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  After the development requested is 
completed, the RO should schedule the 
appellant for a comprehensive VA 
psychiatric examination.  The appellant's 
claims folder and a copy of this remand 
must be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's psychogenic pain disorder 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of his 
recorded medical and vocational history.  
Further, the examiner is requested to 
provide opinion as to the degree of 
disability due solely to the psychogenic 
pain disorder, in view of the existence 
of other psychiatric disorders. 
Specifically, the examiner should 
describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected 
psychogenic pain disorder, bearing in 
mind his entire social and medical 
history.  The report of the examination 
should be thereafter associated with the 
claims folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

4.  After completion of the above, the RO 
should readjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including the 
evidence/argument submitted by the 
appellant in June 2000 as well as any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The RO 
should also carefully consider the 
benefit of the doubt rule and in this 
regard, if the evidence is not in 
equipoise the RO should explain why.  
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 7 -


